IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 76 WAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 BRYAN HILL,                                  :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, rephrased for clarity, are:



      (1)    Whether a double jeopardy challenge to dual convictions and
             sentences under 75 Pa.C.S. § 3802(a)(1) for a single incident
             of driving under the influence implicates the legality of the
             sentence, where a defendant was sentenced to imprisonment
             and probation on one count, and a sentence of guilt without
             further penalty on the second count.

      (2)    Whether double jeopardy protections under the Fifth
             Amendment to the United States Constitution prohibit: (1) dual
             convictions under 75 Pa.C.S. § 3802(a)(1) arising from a
             single incident of driving under the influence, or (2) the
             imposition of a sentence of imprisonment on one count of DUI
             and guilt without further penalty on a second count of DUI.